Exhibit 10.8
VOTING AGREEMENT
     This VOTING AGREEMENT, dated as of May 6, 2009 (this “Agreement”), is by
and among CHIESI FARMACEUTICI SPA, a corporation organized under the laws of
Italy (“Purchaser”), each of the holders of shares of common stock, par value
$0.001 per share (the “Common Stock”), of Cornerstone Therapeutics Inc., a
Delaware corporation (the “Company”), listed on Schedule A hereto (collectively,
the “Stockholders”), and the Company (solely with respect to Section 2(b)).
Capitalized terms used and not otherwise defined herein shall have the
respective meanings assigned to them in the Company Stock Purchase Agreement
referred to below.
     WHEREAS, concurrently with the execution and delivery of this Agreement,
(i) Purchaser and two stockholders of the Company are entering into a stock
purchase agreement (the “Initial Stock Purchase Agreement”), dated the same date
as this Agreement; and (ii) the Company and Purchaser are entering into a stock
purchase agreement (the “Company Stock Purchase Agreement”), also dated the same
date as this Agreement;
     WHEREAS, each Stockholder is the record and beneficial owner of the number
of shares of the Common Stock (the “Shares”) set forth opposite such
Stockholder’s name on Schedule A hereto; such Shares, as they may be adjusted by
stock dividend, stock split, recapitalization, combination or exchange of
shares, merger, consolidation, reorganization or other change or transaction of
or by the Company, together with all additional Shares that may be acquired
after the date hereof by such Stockholder (beneficially or of record), including
Shares issuable upon the exercise of options to purchase Shares (as the same may
be adjusted as aforesaid), being also referred to herein as “Shares”; and
     WHEREAS, as a condition to the willingness of Purchaser to enter into the
Company Stock Purchase Agreement, Purchaser has required that the Stockholders
enter into this Agreement;
     NOW, THEREFORE, in consideration of the foregoing, intending to be legally
bound, the parties hereto hereby agree as follows:
     Section 1. Certain Definitions. For purposes of this Agreement, the
following terms shall have the following meanings:
     “Constructive Sale” means with respect to any security, a short sale with
respect to such security, entering into or acquiring an offsetting derivative
contract with respect to such security, entering into or acquiring a futures or
forward contract to deliver such security or entering into any other hedging or
other derivative transaction that has the effect of either directly or
indirectly materially changing the economic benefits or risks of ownership.
     “Transfer” means, with respect to any security, the direct or indirect
assignment, sale, transfer, tender, exchange, pledge, hypothecation, or the
grant, creation or suffrage of a lien, security interest or encumbrance in or
upon, or the gift, placement in trust, or the Constructive Sale or other
disposition of such security (including transfers by testamentary or intestate
succession or otherwise by operation of law) or any right, title or interest
therein (including, but not limited to, any right or power to vote to which the
holder thereof may be entitled, whether such right or power is granted by proxy
or otherwise), or the record or beneficial ownership thereof, the offer to make
such a sale, transfer, Constructive Sale or other disposition, and each
agreement, arrangement or understanding, whether or not in writing, to effect
any of the foregoing.

 



--------------------------------------------------------------------------------



 



     Section 2. Transfer and Voting Restrictions With Respect to the Shares.
          (a) At all times during the period commencing with the execution and
delivery of this Agreement and expiring on the Expiration Date, each Stockholder
shall not, except as the result of the death of such Stockholder or as otherwise
permitted by this Agreement, Transfer any of the Shares unless the person to
which such Shares are being Transferred shall have executed and delivered a
counterpart of this Agreement and agreed pursuant thereto, for the benefit of
Purchaser, to hold such Shares subject to all terms and conditions of this
Agreement.
          (b) Each Stockholder understands and agrees that if, while this
Agreement is in effect, such Stockholder attempts to Transfer, vote or provide
any other person with the authority to vote any of the Shares other than in
compliance with this Agreement, the Company shall not, and the Stockholder
hereby unconditionally and irrevocably instructs the Company to not, (i) permit
any such Transfer on its books and records, (ii) issue a new certificate
representing any of the Shares or (iii) record such vote, in each case, unless
and until such Stockholder shall have complied with the terms of this Agreement.
          (c) Except as otherwise permitted by this Agreement or by order of a
court of competent jurisdiction, while this Agreement is in effect, each
Stockholder will not commit any act that could restrict or affect such
Stockholder’s legal power, authority and right to vote all of the Shares then
owned of record or beneficially by such Stockholder or otherwise prevent or
disable such Stockholder from performing any of his, her or its obligations
under this Agreement. Without limiting the generality of the foregoing, except
for this Agreement and as otherwise permitted by this Agreement, each
Stockholder will not enter into any voting agreement with any person or entity
with respect to any of the Shares, grant any person or entity any proxy
(revocable or irrevocable) or power of attorney with respect to any of the
Shares, deposit any of the Shares in a voting trust or otherwise enter into any
agreement or arrangement with any person or entity limiting or affecting such
Stockholder’s legal power, authority or right to vote the Shares in favor of the
approval of the Company Stock Sale or the Charter Amendment.
     Section 3. Voting of Shares.
          (a) Each Stockholder covenants and agrees that at every meeting of the
stockholders of the Company, however called, and at any adjournment or
postponement thereof, such Stockholder shall cause its Shares to be counted as
present thereat for purposes of establishing a quorum and, to the extent not
voted by the persons appointed as proxies pursuant to this Agreement, shall
cause all of the Shares owned by such Stockholder to vote (i) in favor of the
approval of the Company Stock Sale, the approval and adoption of the Charter
Amendment and all actions in furtherance thereof and contemplated thereby (the
“Proposed Transactions”), (ii) against the approval or adoption of any proposal
made in opposition to, or in competition with, the Proposed Transactions, and
(iii) against any of the following (to the extent unrelated to the Proposed
Transactions): (A) any merger, consolidation or business combination involving
the Company or any of its subsidiaries other than the Proposed Transactions;
(B) any sale, lease or transfer of all or substantially all of the assets of the
Company or any of its subsidiaries; (C) any reorganization, recapitalization,
dissolution, liquidation or winding up of the Company or any of its subsidiaries
that is prohibited by the Company Stock Purchase Agreement; or (D) any other
action that is a breach of any covenant, representation or warranty or any other
obligation or agreement of the Company under the Company Stock Purchase
Agreement or of such Stockholder under this Agreement (each of (ii) and (iii), a
“Competing Transaction”). Each Stockholder agrees not to commit or agree to
take, or permit, any action inconsistent with the foregoing.

2



--------------------------------------------------------------------------------



 



          (b) If such Stockholder is the beneficial owner, but not the record
holder, of the Shares, such Stockholder agrees to take all actions necessary to
cause the record holder and any nominees to vote all of the Shares in accordance
with Section 3(a).
     Section 4. Grant of Irrevocable Proxy.
          (a) Except as set forth in Section 4(f) hereof, each Stockholder
hereby irrevocably (to the fullest extent permitted by law) grants to, and
appoints, Purchaser and each of its executive officers and any of them, in their
capacities as officers of Purchaser (the “Grantees”), as such Stockholder’s
proxy and attorney-in-fact (with full power of substitution and
re-substitution), for and in the name, place and stead of such Stockholder, to
vote the Shares, to instruct nominees or record holders to vote the Shares, or
grant a consent or approval in respect of such Shares in accordance with
Section 3 hereof and, in the discretion of the Grantees with respect to any
proposed adjournments or postponements of any meeting of stockholders at which
any of the matters described in Section 3 hereof is to be considered.
          (b) Each Stockholder represents that any proxies heretofore given in
respect of the Shares that may still be in effect are not irrevocable, and such
proxies are hereby revoked.
          (c) Each Stockholder hereby affirms that the irrevocable proxy set
forth in this Section 4 is given in connection with the execution of the Company
Stock Purchase Agreement, and that such irrevocable proxy is given to secure the
performance of the duties of such Stockholder under this Agreement. Each
Stockholder hereby further affirms that the irrevocable proxy is coupled with an
interest and may under no circumstances be revoked. Each Stockholder hereby
ratifies and confirms all that such irrevocable proxy may lawfully do or cause
to be done by virtue hereof. Such irrevocable proxy is executed and intended to
be irrevocable in accordance with the provisions of Section 212 of the General
Corporation Law of the State of Delaware.
          (d) The Grantees may not exercise this irrevocable proxy on any other
matter except as provided above. Each Stockholder may vote the Shares on all
other matters.
          (e) Purchaser may terminate this proxy with respect to each
Stockholder at any time at its sole election by written notice provided to such
Stockholder.
          (f) The proxy set forth in this Section 4 shall terminate upon the
termination of this Agreement in accordance with Section 7 hereof.
     Section 5. No Solicitation. While this Agreement is in effect, each
Stockholder, in his, her or its capacity as a Stockholder, shall not directly or
indirectly, (a) solicit, initiate, encourage, induce or knowingly facilitate the
communication, making, submission or announcement of any Takeover Proposal or
inquiry related to a Takeover Proposal (a “Takeover Inquiry”) or take any action
that could reasonably be expected to lead to a Takeover Proposal or Takeover
Inquiry, (b) engage in discussions or negotiations with any person with respect
to any Takeover Proposal or Takeover Inquiry, (c) approve, endorse or recommend
any Takeover Proposal, or (d) enter into any letter of intent or similar
document or any contract contemplating or otherwise relating to any Takeover
Proposal.
     Section 6. Representations and Warranties of the Stockholders. Each
Stockholder represents and warrants to Purchaser that:

3



--------------------------------------------------------------------------------



 



          (a) Power, Binding Agreement. Such Stockholder is either (i) an
individual with the requisite legal capacity or (ii) an entity with requisite
limited liability company or partnership power and authority to make, execute
and deliver this Agreement and to perform the transactions contemplated by this
Agreement, and to grant the irrevocable proxy as set forth in Section 4. This
Agreement has been duly and validly executed and delivered by such Stockholder
and, assuming the due authorization, execution and delivery of this Agreement by
each other party hereto, constitutes legal, valid and binding obligations of
such Stockholder, enforceable against such Stockholder in accordance with its
terms. Such Stockholder is the beneficial or record owner of the shares of
capital stock of the Company indicated on Schedule A attached to this Agreement
free and clear of any and all pledges, liens, security interests, mortgage,
claims, charges, restrictions, options, title defects or encumbrances except as
provided in this Agreement. Such Stockholder does not beneficially own any
securities of the Company other than the shares of capital stock and rights to
purchase shares of capital stock of the Company set forth on Schedule A. Such
Stockholder agrees to notify Purchaser promptly of any additional shares of
capital stock of the Company of which such Stockholder becomes the beneficial
owner after the date of this Agreement. If such Stockholder is married and such
Stockholder’s Shares constitute community property, this Agreement (including
the granting of the irrevocable proxy as provided for in Section 4) has been
duly authorized, executed and delivered by, and constitutes a valid and binding
agreement of, such Stockholder’s spouse, enforceable against such person in
accordance with its terms.
          (b) Consents; No Conflicts. Neither the execution, delivery or
performance of this Agreement by such Stockholder nor the consummation by such
Stockholder of the transactions contemplated hereby will result in a violation
or breach of, or constitute (with or without due notice or lapse of time or
both) a default under, or give rise to any right of termination, amendment,
cancellation or acceleration under, or result in the creation of any encumbrance
upon any of the properties or assets of such Stockholder under, any of the
terms, conditions or provisions of any note, bond, mortgage, indenture, deed of
trust, loan, credit agreement, lease, license, permit, concession, franchise,
purchase order, sales order, contract, agreement or other instrument,
understanding or obligation, whether written or oral to which such Stockholder
is a party or by which such Stockholder (or any of his, her or its assets) is
bound or violate any law, judgment, injunction, order, decree, regulation or
arrangement applicable to such Stockholder, except in each such case as would
not in any material respect impair such Stockholder’s ability to perform their
obligations under this Agreement or render inaccurate any of the representations
made by such Stockholder herein.
          (c) No Other Agreement or Proxy. As of the date hereof and for so long
as this Agreement remains in effect, except for this Agreement or as otherwise
permitted by this Agreement, such Stockholder has and will have full legal
power, authority and right to vote all of the Shares then owned of record or
beneficially by such Stockholder, in favor of the approval and authorization of
the Proposed Transactions without the consent or approval of, or any other
action on the part of, any other person or entity (including, without
limitation, any governmental entity). Without limiting the generality of the
foregoing, such Stockholder has not entered into any voting agreement (other
than this Agreement) with any person with respect to any of the Shares, granted
any person any proxy (revocable or irrevocable) or power of attorney with
respect to any of the Shares, deposited any of the Shares in a voting trust or
entered into any arrangement or agreement with any person limiting or affecting
Stockholder’s legal power, authority or right to vote the Shares on any matter
(except, in each case, with respect to this Agreement and the Governance
Agreement).
     Section 7. Termination. This Agreement, and all rights and obligations of
the parties hereunder, shall terminate upon the earlier to occur of (i) the
Charter Amendment Approval (as defined in

4



--------------------------------------------------------------------------------



 



the Company Stock Purchase Agreement) has been obtained and (ii) such date and
time as the Company Stock Purchase Agreement shall be terminated pursuant to
Article VI thereof (the “Expiration Date”).
     Section 8. Entire Agreement. This Agreement (together with the Company
Stock Purchase Agreement and the Confidentiality Agreement) and the exhibits
hereto and thereto constitute the sole and entire agreement among the parties to
this Agreement with respect to the subject matter of this Agreement, and
supersede all prior and contemporaneous agreements, representations and
understandings, written or oral, with respect to the subject matter hereof.
     Section 9. Amendment; Waiver. No amendment, supplement or modification to
this Agreement shall be effective unless it is set forth in a written instrument
duly executed by each of the parties hereto. Any agreement on the part of a
party hereto to any waiver of any term or condition hereof shall be valid only
if set forth in a written instrument signed on behalf of such party. Such waiver
shall not be deemed to apply to any term or condition other than that which is
specified in such waiver. The failure of any party to this Agreement to assert
any of its rights under this Agreement or otherwise shall not constitute a
waiver of such rights.
     Section 10. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD
FOR ANY OF THE CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.
     Section 11. CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF JURY
TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE DELAWARE CHANCERY COURT SITTING IN THE COUNTY OF NEW CASTLE,
OR IF SUCH COURT SHALL NOT HAVE PROPER JURISDICTION, OF THE UNITED STATES
FEDERAL DISTRICT COURT SITTING IN DELAWARE, AND ANY APPELLATE COURT THEREOF, IN
RESPECT OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND AGREES THAT ANY SUCH
ACTION, SUIT OR PROCEEDING SHALL BE BROUGHT ONLY IN SUCH COURTS (AND WAIVES AND
AGREES NOT TO ASSERT ANY OBJECTION BASED ON FORUM NON CONVENIENS OR ANY OTHER
OBJECTION TO VENUE THEREIN OR JURISDICTION THEREOF); PROVIDED, HOWEVER, THAT
SUCH CONSENT TO JURISDICTION IS SOLELY FOR THE PURPOSE REFERRED TO IN THIS
SECTION 11 AND SHALL NOT BE DEEMED TO BE A GENERAL SUBMISSION TO THE
JURISDICTION OF SAID COURTS OR IN THE STATE OF DELAWARE OTHER THAN FOR SUCH
PURPOSE.
     Section 12. Counterparts. This Agreement may be executed manually or by
facsimile, in any number of counterparts, all of which will constitute one and
the same instrument, and will become effective when a counterpart shall have
been executed and delivered by each party to the other parties (except that
parties that are affiliates need not deliver counterparts to each other in order
for this Agreement to be effective).
     Section 13. No Third Party Beneficiaries. This Agreement is not intended,
and shall not be deemed, to confer any rights or remedies upon any person other
than the parties hereto and their respective successors and permitted assigns,
or to otherwise create any third-party beneficiary hereto.

5



--------------------------------------------------------------------------------



 



     Section 14. Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the parties hereto
agree to replace such invalid or unenforceable term or provision with a valid
and enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.
     Section 15. Specific Performance; Injunctive Relief. The parties hereto
acknowledge that the Company shall be irreparably harmed and that there shall be
no adequate remedy at law for a violation of any of the covenants or agreements
of each Stockholder set forth in this Agreement. Each Stockholder accordingly
agrees that, in addition to any other remedies that may be available to the
Company, as applicable upon any such violation, such party shall have the right
to enforce such covenants and agreements by specific performance, injunctive
relief or by any other means available to such party at law or in equity without
posting any bond or other undertaking.
     Section 16. Notices. All notices and other communications hereunder shall
be in writing and shall be deemed duly delivered (i) four business days after
being sent by registered or certified mail, return receipt requested, postage
prepaid, or (ii) one business day after being sent for next business day
delivery, fees prepaid, via a reputable nationwide overnight courier service, in
each case to the intended recipient as follows: (A) if to the Company, to the
address provided in the Company Stock Purchase Agreement, including to the
persons designated therein to receive copies, and (B) if to a Stockholder, to
such Stockholder’s address shown below such Stockholder’s signature on the
signature page hereof.
     Section 17. Attorneys’ Fees. In any action at law or suit in equity to
enforce this Agreement or the rights of any of the parties hereunder, the
prevailing party in such action or suit shall be entitled to receive its
reasonable attorneys’ fees and all other reasonable costs and expenses incurred
in such action or suit.
     Section 18. Assignment and Successors. Except for any Transfer made in
compliance with Section 2(a) hereof, no party may assign any of its rights or
delegate any of its performance obligations under this Agreement, in whole or in
part, by operation of law or otherwise without the prior written consent of the
other parties, except that Purchaser, without obtaining the consent of any other
parties hereto, shall be entitled to assign this Agreement or all or any of its
rights or obligations hereunder to any one or more of its affiliates. Subject to
the foregoing, this Agreement shall be binding upon, inure to the benefit of,
and be enforceable by, the parties hereto and their respective successors and
permitted assigns, including, without limitation, such Stockholder’s estate and
heirs upon the death of such Stockholder. Any purported assignment of rights or
delegation of performance obligations in violation of this Section 18 shall be
null and void.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each party has duly signed this Agreement, all as of
the date first written above.

            CHIESI FARMACEUTICI SPA
      By:   /s/ Alberto Chiesi       Name:   Alberto Chiesi       Title:  
President    

[Signature Page to Voting Agreement (Stockholders)]

 



--------------------------------------------------------------------------------



 



                  /s/ Craig A. Collard         Craig A. Collard    
 
                CORNERSTONE BIOPHARMA HOLDINGS, LTD.    
 
           
 
  By:   /s/ Craig A. Collard    
 
                Name: Craig A. Collard         Title: CEO    
 
                CAROLINA PHARMACEUTICALS LTD.    
 
           
 
  By:   /s/ Craig A. Collard    
 
                Name: Craig A. Collard         Title: Director    

[Signature Page to Voting Agreement (Stockholders)]

 



--------------------------------------------------------------------------------



 



/s/ Steven M. Lutz                                                    
Steven M. Lutz
LUTZ FAMILY LIMITED PARTNERSHIP
By: STEVEN M. LUTZ, it general partner
/s/ Steven M. Lutz                                                    
Steven M. Lutz
[Signature Page to Voting Agreement (Stockholders)]

 



--------------------------------------------------------------------------------



 



/s/ David Price                                                            
David Price
[Signature Page to Voting Agreement (Stockholders)]

 



--------------------------------------------------------------------------------



 



/s/ Josh Franklin                                                            
Josh Franklin
[Signature Page to Voting Agreement (Stockholders)]

 



--------------------------------------------------------------------------------



 



/s/ Brian Dickson                                                            
Brian Dickson
[Signature Page to Voting Agreement (Stockholders)]

 



--------------------------------------------------------------------------------



 



/s/ Alan Roberts                                                            
Alan Roberts
[Signature Page to Voting Agreement (Stockholders)]

 



--------------------------------------------------------------------------------



 



            CORNERSTONE THERAPEUTICS INC.
(solely with respect to Section 2(b) of this Agreement)
      By:   /s/ Craig A. Collard       Name:   Craig A. Collard       Title:  
CEO    

[Signature Page to Voting Agreement (Stockholders)]

 



--------------------------------------------------------------------------------



 



SCHEDULE A

          Stockholder   No. of Shares Owned
CRAIG A. COLLARD
    0  
CORNERSTONE BIOPHARMA HOLDINGS, LTD.
    3,202,225  
CAROLINA PHARMACEUTICALS LTD.
    1,443,913  
LUTZ FAMILY LIMITED PARTNERSHIP
    677,348  
STEVEN M. LUTZ
    0  
BRIAN DICKSON, M.D.
    0  
DAVID PRICE
    325,134  
JOSHUA FRANKLIN
    0  
ALAN ROBERTS
    0  

 